

116 HR 3418 IH: Protecting Our Students by Terminating Graduate Rates that Add to Debt Act
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3418IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Ms. Judy Chu of California (for herself, Mr. DeFazio, Ms. Schakowsky, Ms. DelBene, Mr. Soto, Mr. Peters, Mr. Vargas, Mrs. Napolitano, Mr. Grijalva, Mrs. Lawrence, Ms. Brownley of California, Mr. Swalwell of California, Ms. Moore, Mr. Kilmer, Ms. Titus, Ms. Sánchez, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to reinstate the authority of the Secretary of Education
			 to make Federal Direct Stafford Loans to graduate and professional
			 students.
	
 1.Short titleThis Act may be cited as the Protecting Our Students by Terminating Graduate Rates that Add to Debt Act or the POST GRAD Act. 2.Reinstatement of authority to make Federal Direct Stafford Loans to graduate and professional studentsSection 455(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(a)(3)) is amended—
 (1)in the paragraph heading, by inserting Temporary before Termination; and (2)in subparagraph (A), in the matter preceding clause (i), by inserting , and ending on or before June 30, 2019 after 2012.
 3.Inapplicability of rulemaking requirementsSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c); 1098a) shall not apply to the regulations under this Act.
		